DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Due to a typographical error in the species election requirement mailed June 15, 2021 creating some confusion as to the species among which applicant is required to elect (see the Examiner-Initiated Interview Summary Record for the interview which took place November 18, 2021), a corrected species election requirement follows.
Claim(s) 1 is/are generic to the following disclosed patentably distinct species: a pneumatic tire having curved reinforcing cords in the bead portions and sidewall portions such that the inclination angles of the reinforcing cords with respect to the tire circumferential direction gradually increase with (increasing) nearness to “an outside” (outermost end of the reinforcing cords) in the tire radial direction, the radially innermost inclination angle being θ1 and the radially outermost inclination angle being θ2, wherein either a) both θ1 and θ2 are 45 degrees or larger (no inner diameter portion) or b) both θ1 and θ2 are smaller than 45 degrees (no outer diameter portion) or c) θ1 is smaller than 45 degrees and θ2 is 45 degrees or larger (specification paragraphs 0007-0014 and 0035-0042). The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

The species require a different field of search including different classes/subclasses (B60C 2015/0657 and 2015/066 not applicable to species a, B60C 2015/0667 not applicable to species b) and employing different search strategies or search queries (all 45 degrees or larger vs. all smaller than 45 degrees vs. θ1 smaller than 45 degrees and θ2 45 degrees or larger), and the species have acquired a separate status in the art due to their recognized divergent subject matter (reference pertinent to one species not necessarily pertinent to the other two species).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Stephen G. Adrian on November 18, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made (see paragraph 2 above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					        /ADRIENNE C. JOHNSTONE/                                                                                            Primary Examiner, Art Unit 1749                                                                                                            November 22, 2021